                   UNITED STATES DISTRICT COURT 
               FOR THE MIDDLE DISTRICT OF TENNESSEE 
                        NASHVILLE DIVISION 
 
UNITED STATES OF AMERICA      ) 
                              ) 
                              ) 
     v.                       )     No. 3:17‐00092 
                              )     JUDGE TRAUGER 
                              ) 
TAD ERIC CUMMINS              )  
 
 
                  AMENDED POSITION STATEMENT 

         Mr. Cummins submits that the advisory guideline range of life is greater than 

necessary to satisfy the statutory objectives of sentencing under 18 U.S.C. § 3553(a) and 

significantly overstates his culpability. He submits that a sentence of 120 months is 

appropriate.  

I.       Objections to Presentence Report 

         Through counsel, Mr. Cummins submits several unresolved objections to his 

Presentence Report (PSR). Some of these objections are based on the PSR’s inclusion of 

contradictory factual allegations that were drawn entirely from a televised interview 

that M.T. gave on ABC’s 20/20 on September 21, 2018. 

         A.      Factual inaccuracies in the PSR 

         The conduct at issue occurred in March and April of 2017. Following the arrest of 

Mr. Cummins, M.T. gave several interviews to law enforcement – both in California 

immediately following the arrest and soon after in Tennessee on June 8, 2017 and July 



      Case 3:17-cr-00092 Document 115 Filed 01/15/19 Page 1 of 12 PageID #: 743
17, 2017. Both discovery, and the factual scenario from the plea hearing were consistent 

in the fact that there was no force or violence involved in Mr. Cummins’ conduct. Mr. 

Cummins pleaded guilty on April 4, 2018. M.T. gave the interview to 20/20 in 

September of 2018, nearly a year and a half after the incident occurred. Her unsworn, 

contradictory account was given to an interviewer on a television program, not to law 

enforcement. 

       The Government has indicated that it does not plan to put on any proof 

regarding the unsubstantiated allegations that are present in the PSR. Although he 

accepted responsibility for his behavior and decided to plead guilty, Mr. Cummins 

denies these new allegations in their entirety. These factual contradictions were 

unanticipated at the time that Mr. Cummins decided to plead guilty to the charged 

conduct. These allegations are not supported by proof, are contradicted by the 

discovery that was provided before Mr. Cummins pleaded guilty, and have a 

significant—and unanticipated—effect on the specific enhancements that Mr. Cummins 

now faces. 

       The government bears the burden of proof on factual issues that cause an 

increase in a potential sentence. See United States v. Adu, 82 F.3d 119, 123 (6th Cir. 1996). 

“In cases where the applicability of an enhancement provision is contested, the 

government bears the burden of establishing the enhancement factors by a 

preponderance of the evidence.” United States v. Feinman, 930 F.2d 495, 500 (6th Cir. 


                                              2 
 
    Case 3:17-cr-00092 Document 115 Filed 01/15/19 Page 2 of 12 PageID #: 744
1991) (citing United States v. Silverman, 889 F.2d 1531, 1535 (6th Cir. 1989)). As counsel 

understands, the Government does not intend to put on proof to support these new 

statements. 

               1.    Objections to Paragraphs 24 

       Mr. Cummins does not admit these facts, and objects to probation’s reliance on 

M.T.’s statements from a televised interview on ABC’s 20/20. Neither the defense nor 

the government submitted this interview to probation, and these statements are 

unreliable. Mr. Cummins also requests that the many contradictory statements from 

M.T.’s prior statements be included in the PSR’s factual summary as well. These include 

two separate video‐taped interviews by law enforcement, as well as various written 

statements provided in discovery. These statements contradict the 20/20 interview and 

state, among other things, that M.T.: 1) planned on running away anyway and had a 

backpack packed; that she believed Mr. Cummins accompanied her for protection; and 

that she was not kidnapped; 2) that on the trip, Mr. Cummins asked if she wanted to 

turn herself in and she said no, and 3) that she had a great time on the trip.  

               3.    Objections to Paragraphs 25‐28   

       Mr. Cummins objects to all of the factual allegations contained in paragraphs 25‐

28. 

 

 


                                              3 
 
    Case 3:17-cr-00092 Document 115 Filed 01/15/19 Page 3 of 12 PageID #: 745
       B.     Legal objections to the PSR 

       As explained above, the new, contradictory facts in the PSR change the advisory 

Guidelines enhancements that Mr. Cummins faces at sentencing.  Because he denies 

both the substance and reliability of these facts, many of the enhancements in the PSR 

are inappropriate. 

             1.  Objection to enhancement for unduly influencing a  
                 minor. 
              
       Mr. Cummins objects to application of the two level enhancement pursuant to 

U.S.S.G. § 2G1.3(b)(2)(B). (PSR at p. 38).  The factual basis underlying this enhancement 

relies solely on statements given in a televised interview that are contradicted by M.T.’s 

prior statements. Although Mr. Cummins was at least 10 years older than M.T., he did 

not exert undue influence over her. Rather, she stated that she was planning on running 

away anyway, that she already had a backpack packed and arranged transportation to 

meet Mr. Cummins at Shoney’s. 

              2.      Objection to Section 4B1.5(b)’s five‐level increase in  offense 
                      level, which constitutes unsound policy and does not reflect the 
                      sentencing purposes of 18 U.S.C. § 3553(a). 
               
       Section 4B1.5(b) was added to the Guidelines in November 2001 in response to a 

Congressional directive that ordered the Sentencing Commission to increase penalties 

for defendants who “engaged in a pattern of activity involving the sexual abuse or 

exploitation of a minor.” Pub. L. 105‐314, Sec. 505. Specifically, 4B1.5(b) provides: 

       In any case in which the defendant’s instant offense of conviction is a 
                                             4 
 
    Case 3:17-cr-00092 Document 115 Filed 01/15/19 Page 4 of 12 PageID #: 746
       covered sex crime, neither § 4B1.1 nor subsection (a) of this guideline 
       applies, and the defendant engaged in a pattern of activity involving 
       prohibited sexual conduct: 
 
       (1)     The offense level shall be five plus the offense level determined under 
               Chapters Two and Three. However if the resulting offense level is less 
               than level 22, the offense level shall be level 22, decreased by the number 
               of levels corresponding to any applicable adjustment from § 3E1.1. 
                
       (2)     The criminal history category shall be the criminal history category 
               determined under Chapter Four, Part A. 
               U.S.S.G. 4B1.5(b).  

       A defendant engaged in a “pattern of activity” if “on at least two separate 

occasions, [he] engaged in prohibited sexual conduct with a minor . . . “without regard 

to whether the occasion . . . occurred during the course of the instant offense [or] 

resulted in a conviction for the conduct that occurred on that occasion.” U.S.S.G. 

4B1.5(B), cmt. n. 4(B). 

       For several reasons, § 4B1.5(b)’s five level enhancement constitutes unsound 

policy, particularly as applied to Mr. Cummins. First, the Commission adopted this 

substantial enhancement not on the basis of empirical data, national experience, or its 

own careful examination of how to best achieve § 3553(a)’s sentencing objectives, but 

instead in response to a Congressional directive mandating it to increase penalties for 

offenders engaged in a pattern of sexual abuse of minors. Second, in amending the 

guidelines to comport with the Congressional directive, the Commission defined a 

pattern of activity to include the instant course of conduct though it had no empirical 

basis for treating offenders with no prior history of sex crimes as harshly as defendants 
                                              5 
 
    Case 3:17-cr-00092 Document 115 Filed 01/15/19 Page 5 of 12 PageID #: 747
with a prior history in addition to the instant charges. As a result, a defendant like Mr. 

Cummins – with absolutely no criminal history and certainly no history of prohibited 

sexual conduct – is subject to the very same enhancement as a defendant with a prior 

history (and perhaps even a very substantial prior history) of sex crimes. 

       Mr. Cummins’ conduct against a single minor victim in this case is certainly very 

serious. But, by placing Mr. Cummins at a total offense level just shy of the 

highest offense level available in the sentencing table, the guidelines wrongly suggest 

that his conduct is the worst of the worst. This is simply not the case. The suggested 

Guidelines punishment of 30 years, which will effectively become a sentence of life in 

prison, is far greater than necessary to achieve the sentencing goals. 

               
       C.     Mr. Cummins’ Guidelines range significantly overstates his 
              culpability. 
 
       Mr. Cummins respectfully submits that the advisory guideline range of 292 to 

365 months and the recommended sentence of 360 months is greater than necessary to 

satisfy the statutory objectives of sentencing under 18 U.S.C. § 3553(a).  

       As this Court is aware, the United States Sentencing Guidelines are not binding 

at sentencing, and this Court “may not presume that the Guidelines range is 

reasonable.” Gall v. United States, 552 U.S. 38, 50 (2007). No “extraordinary” 

circumstances are required to justify a sentence outside the Guidelines range. United 

States v. Bolds, 511 F.3d 568, 580‐81 (6th Cir. 2007). Rather, the district court must instead 


                                              6 
 
    Case 3:17-cr-00092 Document 115 Filed 01/15/19 Page 6 of 12 PageID #: 748
“’make an individualized assessment based on the facts presented’ and upon a 

thorough consideration of all of the § 3553(a) factors.” Id. at 580 (citation omitted).  

              1.      Mr. Cummins’ sentencing guidelines range is greater than 
                      necessary to achieve the goals of sentencing. 
        
       Here, the Guidelines, U.S. Probation, and the Government are essentially asking 

that the Court sentence Mr. Cummins to die in prison. Such a death sentence is far 

greater than necessary. A court shall “impose a sentence sufficient, but not greater than 

necessary” to fulfill the objectives of 18 U.S.C. § 3553(a). See United States v. Booker, 543 

U.S. 220 (2005); United States v. Barnett, 398 F.3d 516, 528 (6th Cir. 2005) (“Under the new 

post‐Booker framework, the district court is empowered with greater discretion to 

consider the factors provided in 18 U.S.C. §3553(a) in determining a proper sentence.”) 

Further, a court must remain mindful that “imprisonment is not an appropriate means 

of promoting correction and rehabilitation.” 18 U.S.C. §3582(a). The United States 

Sentencing Guidelines are now but one of several factors a court must consider in 

sentencing a defendant. Id. 

       A district court is free to accept or reject the advisory guidelines sentencing 

range. Rita v. United States, 551 U.S. 338, 351 (2007) (“[The district court] may hear 

arguments by prosecution or defense that the Guidelines sentence should not apply, 

perhaps because (as the Guidelines themselves foresee) the case at hand falls outside 

the ‘heartland’ to which the Commission intends individual Guidelines to apply, 



                                               7 
 
    Case 3:17-cr-00092 Document 115 Filed 01/15/19 Page 7 of 12 PageID #: 749
U.S.S.G. §5K2.0, perhaps because the Guidelines sentence itself fails properly to reflect § 

3553(a) considerations, or perhaps because the case warrants a different sentence 

regardless.”) Referring to those factors declared in §5H of the Guidelines to be “not 

ordinarily relevant,” the Supreme Court confirmed the more expansive authority of a 

district court by noting that under the advisory scheme “[t]hese are, however, matters 

that § 3553(a) authorizes the sentencing judge to consider.” Id., at 2473 (Stevens, J., 

concurring). 

       As with the crack cocaine guidelines, a district court has the authority to vary 

from any guideline “based on a policy disagreement . . . and not simply based on an 

individualized determination that they yield an excessive sentence in a particular case.” 

See Spears v. United States, 555 U.S. 261, 264 (2009) (explaining the district court’s 

authority to vary from crack guidelines on policy grounds); United States v. Herrera‐

Zuniga, 751 F.3d 568, 583‐84 (6th Cir. 2009) (explaining that “the authority recognized in 

Spears to reject on policy grounds an otherwise‐applicable aspect of the Sentencing 

Guidelines” is not limited to the crack cocaine context). A sentencing court has 

particular authority to disagree with a guideline’s sentencing recommendation when 

the Sentencing Commission has failed to fulfill its characteristic institutional role in 

developing the particular enhancement at issue. See Kimbrough v. United States, 552 U.S. 

85, 109 (2007). 




                                               8 
 
    Case 3:17-cr-00092 Document 115 Filed 01/15/19 Page 8 of 12 PageID #: 750
              2.     Mr. Cummins’ offense more closely resembles a state sex offense, 
                     and it should be punished as such to avoid unwarranted 
                     sentencing disparities. 
 
       This Court has a statutory duty to consider “the need to avoid unwarranted 

sentence disparities among defendants with similar records who have been found 

guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). Here, this case is unusual because, as 

discussed above, it is not a “typical” violation of the Mann Act. Rather, it more closely 

resembles a state sexual offense, and such offenses offer a better touchstone for 

determining an appropriate sentence.  

       Had Mr. Cummins and M.T. remained in Tennessee, traveling to another part of 

the state, for instance, their sexual activity would have been punishable only under state 

law. Most likely, it would be charged as aggravated statutory rape, a class D felony 

under TCA 39‐13‐506. That crime is punishable by between 2 and four years of 

imprisonment. See TCA 40‐35‐112(a)(4). However, because Mr. Cummins and M.T. 

crossed state lines, the crime falls under federal jurisdiction and he now faces an 

inflated guidelines range. Mr. Cummins would note that Alabama is less than an hour 

from the town. The artificial borders within the same country should not be able to 

generate such an increase in punishment. Furthermore, there are multiple sources 




                                             9 
 
    Case 3:17-cr-00092 Document 115 Filed 01/15/19 Page 9 of 12 PageID #: 751
analyzing cases of teachers who have sex with their students. Many receive several 

years or probationary sentences.1 

              For this conduct, 30 years represents death in prison and an extremely severe 

sentence for a man with no criminal history. Statutorily, this Court must sentence Mr. 

Cummins to a sentence of at least 10 years. That sentence would still be longer than he 

would face under state law and represents a fair sentence. 

                             3.             The many enhancements in the PSR generate a guidelines range 
                                            that overstates Mr. Cummins’ culpability and are grounds for a 
                                            downward variance. 
                      
              Objections to several enhancements are laid out above, however Mr. Cummins 

respectfully submits that several enhancements increase his advisory Guidelines range 

above his culpability. For example, Mr. Cummins’ advisory guidelines range is 

increased by two levels pursuant to U.S.S.G. § 2G1.3(b)(1) because it alleges that M.T. 

was in the custody, care, or control of Mr. Cummins. (PSR at 37.) Similarly, U.S. 

Probation recommends a two level enhancement under   U.S.S.G. § 2G1.3(b)(2 )(B) for 

unduly influencing a minor. Here, the PSR asserts that the enhancement applies 

                                                            
1See, e.g., In teacher-student sex cases, men average longer jail terms, newspaper
analysis reveals, Julie Terruso, New Jersey Star Ledger, April 29, 2013, available at
https://www.nj.com/news/index.ssf/2013/04/a_look_at_teacher-student_sex.html
(analyzing 97 cases of teachers who had sex with their students, and noting that
“[m] en averaged 2.4 years in prison compared with 1.6 years in prison for women,
or 50 percent more time); A look at the sentences given to teachers accused of sexual
contact with students, Nick Gremillion, WAFB, January 23, 2018, available at
http://www.wafb.com/story/37332499/a-look-at-the-sentences-given-to-teachers-
accused-of-sexual-contact-with-students/ (examining cases of teacher-student sex
where teachers were sentenced to probation or up to five years in jail). 
                                                                 10 
 
    Case 3:17-cr-00092 Document 115 Filed 01/15/19 Page 10 of 12 PageID #: 752
because of the age difference. However, this is also implicit in the above enhancement 

for being a teacher under U.S.S.G. § 2G1.3(b)(1). According to the National Center for 

Education Statistics, the average age of teachers in the United States is 42.4 years. 

Almost 85% of U.S. teachers are over the age of 30 

(https://nces.ed.gov/surveys/sass/tables/sass1112_2013314_t1s_002.asp). As such, almost 

every case charged with a teacher and student would also call for an enhancement 

based singularly on the age difference between the two parties. 

These duplicitous enhancements unfairly inflate his sentence more than is warranted 

and provide proper grounds for a downward variance.  

III.    Conclusion 

        Mr. Cummins respectfully submits that a sentence of 120 months is sufficient but 

not greater than necessary to serve the statutory purposes of sentencing.    


                                          Respectfully submitted, 

                                          s/ Dumaka Shabazz                           
                                          DUMAKA SHABAZZ (BPR#022278) 
                                          Assistant Federal Public Defender 
                                          810 Broadway, Suite 200 
                                          Nashville, TN  37203 
                                          Telephone:  615‐736‐5047                                                  
                                          E‐mail: dumaka_shabazz@fd.org  
                                           

                                               

                             




                                             11 
 
    Case 3:17-cr-00092 Document 115 Filed 01/15/19 Page 11 of 12 PageID #: 753
                                CERTIFICATE OF SERVICE 

       I hereby certify that on the 15th day of January, 2019, I electronically filed the 
foregoing Amended Position Statement with the U.S. District Court Clerk by using the 
CM/ECF system, which will send a Notice of Electronic Filing to the following: Sara E. 
Myers and Philip H. Wehby, Assistant United States Attorneys, 110 Ninth Avenue 
South, Suite A‐961, Nashville, Tennessee 37203‐3870. 

                             

                                          s/ Dumaka Shabazz                                
                                          DUMAKA SHABAZZ 
         


         


 




                                            12 
 
    Case 3:17-cr-00092 Document 115 Filed 01/15/19 Page 12 of 12 PageID #: 754
